Citation Nr: 0433647	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  00-11 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to compensation under Section 1151 of Title 
38, United States Code for additional disability resulting 
from an injury of the left elbow sustained during 
hospitalization at a VA medical facility.

2.  Whether there is new and material evidence to reopen a 
previously denied claim of entitlement to service connection 
for a nervous condition currently diagnosed as bipolar 
affective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to October 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Louis, Missouri.

A personal hearing was held before the Decision Review 
Officer of the RO in February 2002.  A transcript of the 
hearing is on file.

The veteran also had appealed the denial in the May 1999 
rating decision of service connection for post-traumatic 
stress disorder.  However, he withdrew the appeal concerning 
post-traumatic stress disorder in February 2002.

The issues of entitlement to service connection for a nervous 
condition currently diagnosed as bipolar affective disorder 
and to compensation under Section 1151 of Title 38, United 
States Code for additional disability resulting from an 
injury of the left elbow are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1990 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous condition diagnosed as bipolar disorder.  It had 
previously denied, in a March 1980 rating decision, 
entitlement to service connection for a nervous condition 
that had not then been diagnosed as bipolar disorder.  Notice 
of the March 1990 denial and of his appellate rights was 
provided to the veteran and his representative with the 
rating decision.  The veteran did not file a notice of 
disagreement in response to the March 1990 rating decision.

2.  Evidence that has been added to the record since the 
March 1990 rating decision is not cumulative or redundant, 
bears directly and substantially upon the issue of 
entitlement to service connection for a nervous condition 
diagnosed as bipolar affective disorder, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1990 rating decision denying entitlement to 
service connection for a nervous condition then diagnosed as 
bipolar disorder is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.302(a) (2004).

2.  Evidence added to the record since the March 1990 rating 
decision is new and material evidence sufficient to reopen 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for nervous condition 
currently diagnosed as bipolar affective disorder

i.  New and material evidence

In a March 1990 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a nervous 
condition diagnosed as bipolar disorder.  It had previously 
denied, in a March 1980 rating decision, entitlement to 
service connection for a nervous condition that had not then 
been diagnosed as bipolar disorder.  Notice of the March 1990 
denial and of his appellate rights was provided to the 
veteran and his representative with the rating decision.  The 
veteran did not file a notice of disagreement in response to 
the March 1990 rating decision.

Because a timely notice of disagreement was not filed taking 
issue with the March 1990 denial of service connection for a 
nervous condition diagnosed as bipolar disorder, the decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(a).  

When the denial of a claim is final, the same claim may not 
be reopened or allowed except as provided by law.  
38 U.S.C.A. § 7105(c).  However, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
38 U.S.C.A. § 5108.  

Through his current claim, the veteran seeks service 
connection for a nervous condition that is currently 
diagnosed as bipolar affective disorder.  His current claim 
is the same as that denied in the March 1990 rating decision.  
See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  The May 
1999 rating decision now on appeal and the March 1990 rating 
decision denied service connection for a nervous condition 
diagnosed as the same disorder in each instance.  Therefore, 
the current claim may not be maintained unless VA first 
determines that it is supported by new and material evidence.  
Id.; 38 U.S.C.A. § 5108.  

In determining whether the record contains new and material 
evidence with which to reopen a previously denied claim, VA 
adjudicators review any evidence that has been added to the 
record since the last prior final disallowance of the claim 
on any basis.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).  In this case, the March 1990 rating decision 
represents the last prior final denial of the claim.

It first must be determined whether there is evidence that is 
"new."  Vargas-Gonzalez, 12 Vet. App. at 327; 38 C.F.R. § 
3.156(a) (2001).  If it is found that the record contains 
"new" evidence relevant to the claim, the question whether 
that evidence is "material" is considered.

The Board notes that in regulations implementing the Veterans 
Claims Assistance Act of 2000 (the VCAA), see 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), that were 
promulgated in August 2001, the regulation defining "new" 
and "material" evidence, 38 C.F.R. § 3.156, was re-written 
and the definition of material evidence substantially 
revised.  The revised definition of material evidence 
requires that the newly submitted evidence relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,629, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004)).  However, the 
revised regulation definition applies only to applications to 
reopen claims that are filed on or after August 29, 2001 and 
therefore, does not apply to the application presented in 
this case.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  
The claim to reopen the issue of entitlement to service 
connection for a nervous condition diagnosed as bipolar 
affective disorder was submitted in September 1998.  
Therefore, it is governed by the earlier version of 38 C.F.R. 
§ 3.156 and the definitions set forth there.  See 38 C.F.R. 
§ 3.156(a) (2001).

For purposes of this claim, then, "new" evidence means 
evidence not previously submitted to VA decision makers that 
is neither cumulative nor redundant and "material" evidence 
means evidence that bears directly and substantially upon the 
specific matter under consideration and, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

To be probative, material evidence also must be competent on 
the particular issue to which it pertains.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (citing Grottveit v. Brown, 5 Vet. 
App. 91 (1993)).  When a proposition is medical in nature, 
such as one concerning medical nexus, etiology, or diagnosis, 
then evidence proceeding from a medical, rather than a lay, 
source is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999).  However, for the limited purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed, unless it is 
not credible on its face.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

A great deal of new evidence has been introduced into the 
record since the March 1990 rating decision.  Among this new 
evidence are VA medical records reflecting continuity of 
treatment for a bipolar disorder since 1989.  These medical 
records include VA discharge summaries (dated in August to 
September 1989, July to August 1993, June 1998, June to July 
1998, and October to November 2001) showing that the veteran 
was hospitalized for such a disorder.  New evidence also 
includes the transcript of the personal hearing that was 
conducted before the Decision Review Officer of the RO in 
February 2002.  The transcript shows that the veteran 
testified that he first began to feel depressed (and to turn 
to drugs) after a sledding accident during service in 1972 
which resulted in injury to his face.

The VA discharge summaries were not on file at the time of 
the March 1990 rating decision and not merely cumulative of 
evidence that was.  Therefore, they represent "new" 
evidence.  Because it contains factual assertions that had 
not been offered in support of the original service 
connection claim, the hearing testimony also is "new" 
evidence.  38 C.F.R. § 3.156(a) (2001).  Therefore, it also 
represents "new" evidence.  Id.; see Beck v. West, 13 Vet. 
App. 535, 539 (2000) (personal hearing testimony may serve as 
new and material evidence).  

This new evidence also is material to the service connection 
claim.  The VA medical records are competent evidence.  So is 
the veteran's hearing testimony: the veteran is competent to 
offer evidence concerning when he first began feeling 
depressed.  See Bruce v. West, 11 Vet. App. 405, 410-11 
(1998) (one not a medical expert is nevertheless competent to 
offer evidence of his symptoms in support of a claim for an 
increased disability evaluation); see 38 C.F.R. 
§ 3.159(a)(2).  The VA medical records are material to the 
service connection claim because they show that the veteran 
has a chronic bipolar disorder that has persisted since at 
least 1989, approximately sixteen years after his separation 
from service, and is present currently.  The February 2002 
hearing testimony is material to the service connection claim 
because it indicates that a psychiatric disorder may have had 
its onset during service as the result of a physical injury.  
These propositions - -chronic disease after service and the 
onset of a process during service resulting in the post-
service chronic disease - - tend to be probative of service 
connection.  Service connection may be awarded for a chronic 
disability resulting from injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004).

The Board notes that the materiality of the hearing testimony 
evidence is enhanced when viewed in the context of the larger 
record.  In an October 2003 rating decision, the Decision 
Review Officer granted service connection for residuals of a 
submucous resection to correct the deviated nasal septum 
caused by the sledding accident that the veteran referred to 
in his hearing testimony.  Service medical records show that 
the veteran was hospitalized during service for drug abuse 
twice after the sledding accident, in March and September 
1973, and that once during service, approximately two weeks 
after the sledding accident, he was seen for "[b]ad 
nerves."  

The new lay and medical evidence, when taken as true for 
purposes of assessing the application to reopen, see Justus, 
3 Vet. App. at 513, tends to be probative of the service 
connection claim.  This is evidence that would have to be 
considered in any fair assessment of the merits of claim.  
38 C.F.R. § 3.156(a) (2001).  Therefore, the Board finds that 
new and material evidence has been submitted in this case.  
Accordingly, the claim of entitlement to service connection 
for a nervous condition currently diagnosed as bipolar 
affective disorder is reopened.  38 U.S.C.A. § 5108.

ii.  VCAA

When a claim is before it on appeal, the Board considers 
whether any action is required under the VCAA and must remand 
the claim for completion of such action before the claim may 
be denied.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004); see Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

However, the issue on appeal, whether there is new and 
material evidence to reopen the previously denied claim, has 
been resolved in favor of the veteran.  Thus, it was not 
necessary for the Board to consider whether the RO satisfied 
all applicable requirements of the VCAA before certifying the 
issue for appeal to the Board.  

The reopened claim has been remanded, however, for the 
completion of additional action that is required under this 
new law.


ORDER

On the basis of new and material evidence, the claim of 
entitlement to service connection for a nervous condition 
currently diagnosed as bipolar affective disorder is 
reopened, and to that extent only, the appeal is granted.


REMAND

The reopened claim of entitlement to service connection for a 
nervous condition currently diagnosed as bipolar affective 
disorder and the claim of entitlement to compensation under 
Section 1151 for additional disability resulting from an 
injury of the left elbow are remanded.  Additional action 
must be taken on the former claim under the VCAA.  See 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  After that 
claim has been developed and then readjudicated, the issue of 
entitlement to compensation for an injury of the left elbow 
must be reviewed by the agency of original jurisdiction under 
the appropriate legal standard after it has completed any 
action on that issue that may appear to be required by the 
VCAA.

Under the VCAA, VA owes certain duties to claimants of VA 
benefits that must be discharged before a claim can be 
denied.  See Charles, 16 Vet. App. at 373-74.

The VCAA applies to all claims for VA benefits filed on or 
after its November 9, 2000 date of enactment or filed before 
its date of enactment but not final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  Regulations implementing the VCAA have been 
promulgated and, except for certain provisions concerning the 
claims to reopen with new and material evidence, are 
effective from the date of the enactment of the statute.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  Without 
providing any rights over and above those established in the 
VCAA, they define the requirements of the statute with 
additional specificity.  See 66 Fed. Reg. 45,629.

The VCAA seeks to ensure, by imposing specific duties on VA, 
that the evidentiary record concerning a claim is complete 
and the claimant and the claimant's representative, if any, 
are notified about the evidence that is needed to 
substantiate the claim.

Because they were pending before VA when the VCAA was 
enacted, the issues of entitlement to service connection for 
a nervous condition currently diagnosed as bipolar affective 
disorder and to compensation under Section 1151 for 
additional disability resulting from an injury of the left 
elbow are governed by this new law.  See 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  

It appears that there are outstanding medical records 
pertinent to the claim of entitlement to service connection 
for a nervous condition currently diagnosed as bipolar 
affective disorder.

In a statement submitted in August 1989 in support of the 
original service connection claim, the veteran averred that 
he had been treated for psychiatric illness at the VA medical 
facility in Tampa, Florida in a certain year in the 1980's:  
it is not clear from his handwriting whether that year was 
1984 or 1989.  There are no treatment records from the VA 
medical facility in Tampa, Florida on file.  At the February 
2002 personal hearing held before the Decision Review Officer 
of the RO, the veteran testified that he was first treated 
after service for a nervous problem in 1975 at the 
Martinsburg, West Virginia VA medical facility, then at the 
Kansas City, Missouri VA medical facility in 1976 or 1977.  
Thus, he described psychiatric treatment occurring at times 
closer to his years in service than those shown by the 
medical records now on file.  Medical records corresponding 
to this description are not on file.  The earliest-dated 
records from the Martinsburg, West Virginia VA medical 
facility that are now on file are dated in 1976 and from the 
Kansas City VA medical facility, in 1989.  There is no 
documentation on file that the RO ever requested from these 
three VA medical facilities the medical records corresponding 
to the veteran's accounts.  On remand, efforts must be made 
to obtain the medical records that the veteran has described.

The VCAA requires VA to make reasonable efforts to obtain 
records relevant to the claim and to notify the claimant if 
the records could not be secured.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  VA's duty to obtain records 
applies when the claimant, after being requested to do so by 
VA, "adequately identifies [such records] to the Secretary 
and authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  When the records are in the custody of a federal 
department or agency, the VCAA requires VA to continue to try 
to obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  The VCAA requires VA to provide the 
claimant with an appropriate notice if it is unable to obtain 
any records.  38 C.F.R. § 3.159(e).  The notice must (i) 
identify the records VA was unable to obtain; (ii) explain 
the efforts VA made to obtain the records; (iii) describe any 
further action VA will take regarding the claim, including, 
but not limited to, notice that VA will decide the claim 
based on the evidence of record unless the claimant submits 
the records VA was unable to obtain.  Id.

A remand of the claim is required so that the agency of 
original jurisdiction may make efforts to secure all 
outstanding medical records relevant thereto.

A remand of the claim of entitlement to a nervous condition 
currently diagnosed as bipolar affective disorder also is 
required so that a VA examination may be obtained.  A VA 
examination is needed to secure medical findings about the 
etiology of the veteran's current bipolar affective disorder 
and, specifically, about whether it is at least as likely as 
not related to an incident of his service.  As is noted in 
the decision above, the veteran relates that he began to 
experience symptoms of depression (and turned to drug abuse) 
during service after a sledding accident in which he 
sustained injury to his face.  As is noted above, his service 
medical records show that approximately two weeks after his 
sledding accident, he sought medical attention for a nervous 
problem, although only on one occasion, and approximately one 
year later, in March 1973, and then in September 1973, was 
hospitalized for dependence on drugs.  The service medical 
records do not document any drug abuse before this time.  The 
veteran contends that he was taking drugs to blunt depression 
and other emotional disturbance.  As is also noted in the 
decision above, the veteran has been granted service 
connection for residuals of the submucous resection performed 
to address the deviated nasal septum sustained in the 
sledding accident.

The VCAA requires VA to secure a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  Under 
the VCAA, a VA examination to be considered necessary to the 
decision of a claim if there is competent evidence on file 
that a veteran has a current disability or persistent and 
recurring symptoms of disability that in turn may be 
associated with his active service but the medical evidence 
on file is insufficient to resolve the claim.  38 U.S.C.A. 
§ 5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4)(i).

A VA examination has not been performed in conjunction with 
the issue of entitlement to service connection for a nervous 
condition currently diagnosed as bipolar affective disorder 
service connection claim.  However, the evidence now on file 
- - even without the medical records that may be obtained on 
remand - - indicates that a VA examination should be 
performed.  The VA examination performed on remand should 
address whether it is at least as likely as not that the 
veteran developed his current bipolar affective disorder as a 
result of the sledding accident or another incident of 
service and whether it is at least as likely as not that his 
current bipolar affective disorder is secondary to the 
deviated nasal septum that he sustained during service or the 
residuals of the submucous resection performed to address 
that condition.  See 38 C.F.R. §§ 3.102, 3.303(a), 3.303(d), 
3.310 (2004).  Service connection may be granted for a 
disability shown to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Service connection also may be granted for the degree to 
which an otherwise nonservice-connected disability is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The VA examination should take place only after the agency of 
original jurisdiction has made all appropriate efforts to 
associate with the file all outstanding medical records 
pertinent to the claim.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

The claim of entitlement to compensation under Section 1151 
for an injury of the left elbow appears to be inextricably 
intertwined with the service connection claim.  Issues are 
inextricably intertwined when a decision concerning one could 
have a significant impact on the other, thus rendering the 
adjudication of the latter prior to adjudication of the 
former meaningless and non-final.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  Such is the case here.  If 
service connection is denied for a nervous condition 
currently diagnosed as bipolar affective disorder, 
entitlement to compensation for injury of the left elbow may 
be reviewed under Section 1151.  However, if service 
connection is granted for the nervous condition currently 
diagnosed as bipolar affective disorder, entitlement to 
compensation for injury of the left elbow must be reviewed as 
a claim of entitlement to secondary service connection under 
38 C.F.R. § 3.310.  That is because, as the record shows, the 
veteran was being treated at the VA medical facility in July 
1993 for the nervous condition then diagnosed as bipolar 
affective disorder when he slipped and fell and injured his 
left elbow.  Thus, the nature of the claim for compensation 
for injury of the left elbow and the legal standard of proof 
applicable to the claim will differ depending on the outcome 
of the service connection claim.  In such a case, it is 
proper to defer adjudication of the affected issue.  Id.; see 
also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
(piecemeal litigation is an "undesirable specter" to be 
avoided).

The Board notes that the RO did not adjudicate the claim of 
entitlement to compensation for injury of the left elbow 
under 38 C.F.R. § 3.310.  The Board should not decide a 
question that had not been considered by the agency of 
original jurisdiction if doing so would prejudice the due 
process rights of a claimant to address that question with 
evidence and argument.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  It would prejudice the veteran's due 
process rights if the Board were to render the initial 
decision concerning entitlement to compensation for injury of 
the left elbow under 38 C.F.R. § 3.310 and, thus, the issue 
must be remanded to prevent that result.

After it has been determined whether entitlement to 
compensation for injury of the left elbow should be 
readjudicated under Section 1151 or 38 C.F.R. § 3.310, the 
agency of original jurisdiction must take any action 
appearing to be required under the VCAA, to include obtaining 
a VA medical examination and opinion, see 38 U.S.C.A. 
§ 5103(A)(d)(1), 38 C.F.R. § 3.159(c)(4), and particularly if 
the claim is to be readjudicated under 38 C.F.R. § 3.310, 
providing the veteran with notice under section 5103 of the 
VCAA concerning the evidence that is needed to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

If entitlement to compensation for injury of the left elbow 
remains a claim that is governed by Section 1151, the agency 
of original jurisdiction should ensure that it is reviewed 
under all legal bases of entitlement afforded by that 
statute.  The RO denied the claim under Section 1151 on the 
narrow ground that the accident and resulting injury of the 
left elbow were not caused by VA hospital care, medical or 
surgical treatment, or examination.  The claim is subject to 
Section 1151 as amended in 1996, which applies to claims 
filed on or after October 1, 1997.  See VAOGCPREC 7-97.  As 
amended in 1996, 38 U.S.C.A. § 1151 provides, in pertinent 
part, that when any veteran shall have suffered "qualifying 
additional disability," compensation shall be awarded to him 
or her in the same manner as if such additional disability 
were service connected.  The amended statute also provides, 
in pertinent part, that a disability is a qualifying 
additional disability when it was not the result of the 
veteran's willful misconduct and was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary of VA, 
either by a Department employee or a Department facility, and 
the "proximate cause" of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).  See Pub. L. 104-21, Title 
IV, § 422(a); Sept. 26, 1996, 110 Stat. 2926.  See also 38 
C.F.R. § 3.358 (2003).

In Precedent Opinion 7-97, the General Counsel of VA observed 
that compensation under Section 1151 for injuries resulting 
from VA hospitalization was not limited to injuries arising 
from the provision of hospital care and treatment but could 
encompass injuries resulting from risks created by 
circumstances or incidents of hospitalization and not merely 
coincident with hospitalization but arising from some other 
cause.  See VAOGCPREC 7-97.  While this Precedent Opinion 
concerned Section 1151 prior to its 1996 amendment, so did 
the case cited by the RO in support of its decision, and the 
reasoning behind the Precedent Opinion remains compelling.  
It appears to the Board that the RO did not perform all of 
the analysis required even by the ground upon which it 
decided to deny the claim.  Furthermore, it appears to the 
Board that the RO did not consider, or develop the medical 
evidence that would have permitted it to consider, whether 
the veteran acquired additional disability of the left elbow 
as a result of the care (including follow-up care) 
administered to him by VA after the accident, thereby 
becoming entitled to compensation under Section 1151.  Nor, 
it appears to the Board, did the RO consider whether the 
veteran was entitled to compensation under Section 1151 for 
additional disability of the left elbow acquired as a result 
of an event not reasonably foreseeable.  All of these grounds 
of entitlement should be considered on remand if it is 
determined that the claim should proceed under Section 1151.  
Bernard, 4 Vet. App. at 392-94.

Accordingly, this case is REMANDED for the following actions

1.  Ensure that the development required 
by the VCAA and its implementing 
regulations, as detailed below, has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).

2.  Also, make efforts to obtain all 
records of treatment received by the 
veteran for a nervous condition at the VA 
medical facility in Tampa, Florida, at 
the VA medical facility in Martinsburg, 
West Virginia in 1975, and at the Kansas 
City, Missouri VA medical facility in 
1976 through 1988.  

Document in the claims file all action 
taken to obtain this evidence and provide 
appropriate further notice to the veteran 
and his representative concerning any 
records that are not obtained.  Such 
notice should be sent only after the AMC 
has made any follow-up requests for 
medical records that appear to be 
required and has determined, for each set 
of medical records, whether further 
efforts to obtain them would be futile.  
Such notice must (i) identify the 
specific records VA was unable to obtain; 
(ii) explain the efforts VA made to 
obtain the records; (iii) describe any 
further action VA will take regarding the 
claim, including, but not limited to, 
advising the veteran that VA will decide 
the claim based on the evidence of record 
unless he submits the records VA was 
unable to obtain.

3.  After completing the development 
requested in Paragraph 2, schedule the 
veteran for a VA psychiatric examination 
to determine whether he currently has 
bipolar affective disorder or another 
acquired psychiatric disorder that is 
related to his service.  

The claims file must be made available to 
the examiner for review of pertinent 
documents therein and the examiner is 
requested to confirm in the examination 
report that the claims file was reviewed.  
All tests and studies thought necessary 
by the examiner should be performed.  

The examiner should conduct a thorough 
psychiatric evaluation of the veteran 
and, on the basis of a review of the 
medical records and sound diagnostic 
principles, provide a diagnoses of all 
acquired psychiatric disorders found.  

If the examination results in a diagnosis 
of bipolar affective disorder or other 
acquired psychiatric disorder(s), the 
examiner should state in the examination 
report (i) whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the veteran developed 
the psychiatric disorder(s) as a result 
of his service, including, as alleged by 
the veteran, the sledding accident that 
took place in February 1972, and (ii) 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran developed the psychiatric 
disorder(s) secondary to the deviated 
nasal septum that he sustained during 
service as a result of the February 1972 
sledding accident or the residuals of the 
submucous resection that was performed to 
address that condition.

A full rationale for all opinions and 
conclusions must be provided in the 
examination report.

4.  Then, readjudicate the issue of 
entitlement to service connection for a 
nervous condition currently diagnosed as 
bipolar affective disorder.  Consider all 
theories of entitlement to service 
connection.  See 38 C.F.R. § 3.303, 
3.307, 3.309, 3.310, Allen v. Brown, 7 
Vet. App. 439.  If the benefit sought on 
appeal is not granted in full, provide 
the veteran and his representative with a 
supplemental statement of the case.  
Allow the veteran and his representative 
appropriate time in which to respond.

5.  Then, and after performing any notice 
and development action appearing to be 
required by the VCAA, readjudicate the 
claim of entitlement to compensation for 
an injury of the left elbow sustained 
during hospitalization at a VA medical 
facility under the appropriate theory of 
entitlement, whether Section 1151 or 
38 C.F.R. § 3.310.  If the benefit sought 
on appeal is not granted in full, provide 
the veteran and his representative with a 
supplemental statement of the case.  
Allow the veteran and his representative 
appropriate time in which to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



